DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 3/11/2021. Claims 1-16 are currently pending.

Allowable Subject Matter
3.	Claims 1-16 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The first prior art Maresh et al. (US 2011/0231209) teaches methods and systems for requesting medical files at a first medical facility, identifying the requested medical files at a second medical facility, initiating a secure network connection between the first and second medical facility, modifying a header portion of the medical files based on patient identification information created by the first medical facility, and other processing steps (See, for example, Maresh: abstract; ¶¶ [0006]-[0021]; FIGS. 1-12).
	The second prior art is Powell et al. (US 2006/0149597) teaches a data processing tool for the viewing of real-time, critical patient data on remote and/or mobile devices. The tool efficiently renders graphical data on the screen of the remote device in a manner that makes it practical for the health care provider to accurately and timely review the data for the purpose of making an informed decision about the condition of the patient (See, for example, Powell: abstract; ¶¶ [0021]-[0036]; FIGS. 1-6K).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “providing a mobile device configured to present a graphical user interface (GUI) on a display to a user, the user comprising a physician, medical practitioner, or patient; providing an electronic medical records (EMR) server with a processor and a memory; authenticating, by the processor, the device and user with the EMR server; allowing, by the processor, the device to request data in the memory from the EMR server; normalizing the data by the processor; comparing the data with one or more threshold values by the processor; transmitting, from the EMR server to the device., in response to at least one of a request provided to the EMR server by the device or an alert, a data set comprising medical information provided in the memory of the EMR server; optimizing the normalized medical information for display on a mobile device, wherein optimizing the normalized medical information for display on the mobile device comprises formatting the medical data into a homogeneous format based on a predetermined preference value defining a default display and converting the medical data into one or more graph elements compatible with the GUI of the mobile device; displaying the transmitted normalized medical information through the GUI on the mobile device; prompting at least one of the physician, practitioner, or patient to take action based on the compared data via a prompt provided on the graphical user interface, and providing, in association with the prompt, a confirmation dialog, wherein further access to the graphical user interface is secured behind the confirmation dialog; and combining the data with a user input, said user input comprising an identity of the at least one of the physician, practitioner, or patient,” as recited in amended claim 1.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686